DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In the Office Action mailed 10/22/2021, the examiner objected to the Drawings because Figure 1 because “unlabeled rectangular box(es)”… “should be provided with descriptive labels”.  Figure 1 shows a flow diagram with both oval and rectangular “boxes”, and the examiner stated only “unlabeled rectangular box(es)” instead of “unlabeled rectangular box(es) and/or other unlabeled structures (i.e., ovals) shown in the flow chart in the prior Office Action.
On February 9, 2022, the examiner called the attorney to request a new Drawing for Figure 1 with labels on all the structures of the flow chart.  The attorney indicated that he would need to consult with the client, i.e., inventor.  There has been no reply as of March 22, 2022.  Thus, the examiner maintains the objection to the drawings with a clarification that the objection refers to all the structures of the flow chart.
Regarding the 35 USC 112 rejection of Claim as being rejected under 35 U.S.C. 112, the examiner has considered applicant’s arguments in light of the amended claims and withdraws the rejection.
Regarding the 35 USC 102(a)(1) rejection of claim 1, the examiner has considered applicant’s arguments and withdraws the rejection. 



Drawings
The drawings are objected to because the unlabeled rectangular box(es) and oval(s) shown in the drawings (Figure 1) should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-17 are allowed.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the Drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 22, 2022